PER CURIAM.
This cause coming on for judgment and decision, it is now here ordered and adjudged by this court that a writ of supervisory control issue as prayed for, directing the district court of Chouteau county, and the Honorable John W. Tattan, judge thereof, to set aside the order made on Friday, January 10, 1919, revoking the order made on January 8, 1919, transferring the cause entitled Hazel Loundagin v. Herbert Buhl et al., to the district court of Cascade county for trial, and to enter an order retransferring said cause to Cascade county for trial. Costs herein to be taxed against respondents.